Kincheloe, Judge:
This appeal to reappraisement has been submitted for decision upon a stipulation of counsel to tbe effect that tbe market value or price at tbe time of exportation of tbe instant merchandise at which such or similar merchandise was freely offered for sale to all purchasers in tbe principal markets of tbe country from which exported in tbe usual wholesale quantities and in tbe ordinary course of trade, for exportation to tbe United States, including all costs, charges, and expenses specified in section 402 (d) of tbe Tariff Act of 1930 was 6 pence per yard, plus 5 per centum war risk insurance, less 3f per centum, plus packing as invoiced, and that there was no higher foreign value for tbe merchandise.
On tbe agreed facts, I find tbe export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is tbe proper basis for tbe determination of tbe value of tbe merchandise here involved, and that such value is 6 pence per yard, plus 5 per centum war risk insurance, less 3K per centum, plus packing as invoiced. Judgment will be rendered accordingly.